              Case 3:19-bk-03255-JAF             Doc 36      Filed 11/06/19        Page 1 of 40



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

In re:

ROBERT LEE SILVERMAN and                                         Case No.: 3:19-bk-03255-JAF
JOAN BABETTE SILVERMAN,
                                                                 Chapter 13
            Debtors.
______________________________________/


                     CHAPTER 7 TRUSTEE'S MOTION1 FOR APPROVAL
                      OF SETTLEMENT AGREEMENT WITH DEBTORS

         NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

         Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this
         paper without further notice or hearing unless a party in interest files a response
         within twenty-one (21) days from the date set forth on the attached proof of service,
         plus an additional three days for service if any party was served by U.S. Mail. You
         should read these papers carefully and discuss them with your attorney if you have
         one.

         If you object to the relief requested in this paper, you must file a response with the
         Clerk of the Court at 300 North Hogan Street, Suite 3-150, Jacksonville, FL 32202
         and serve a copy on the movant's attorney, Jacob A. Brown, Esq., Akerman LLP, 50
         North Laura Street, Suite 3100, Jacksonville, FL 32202, and any other appropriate
         persons within the time allowed. If you file and serve a response within the time
         permitted, the Court will either schedule and notify you of a hearing or consider the
         response and grant or deny the relief requested without a hearing.

         If you do not file a response within the time permitted, the Court will consider that
         you do not oppose the relief requested in the paper, will proceed to consider the
         paper without further notice or hearing, and may grant the relief requested.


          Aaron R. Cohen, Chapter 7 Trustee (the "Chapter 7 Trustee"), by and through his

undersigned counsel and pursuant to Federal Rule of Bankruptcy Procedure 9019 and Local

Bankruptcy Rule 2002-4, moves the Court for entry of an Order in substantially the form

1
  The Trustee is filing a reciprocal Motion for Approval of Settlement Agreement in the case styled In re Joan B.
Silverman, Case No. 3:10−bk−10718−PMG


50565022;1
             Case 3:19-bk-03255-JAF        Doc 36     Filed 11/06/19    Page 2 of 40



attached hereto as Exhibit A, approving the terms of the settlement agreement described below

(the "Settlement Agreement"), by and among the Chapter 7 Trustee, the Debtors, Joan B.

Silverman ("Joan") and Robert Silverman ("Robert," and together with Joan, the "Silvermans"),

and in support thereof says:

                               I.    CHAPTER 7 BACKGROUND

         On December 14, 2010 (the "Chapter 7 Petition Date"), Joan filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States Code (the "Bankruptcy Code") in the

United States Bankruptcy Court for the Middle District of Florida, Jacksonville Division (the

"Bankruptcy Court") in the case styled In re Joan B. Silverman, Case No. 3:10−bk−10718−PMG

(the "Chapter 7 Bankruptcy Case"). On the Chapter 7 Petition Date, the Chapter 7 Trustee was

appointed Chapter 7 Trustee in the Chapter 7 Bankruptcy Case.

         On October 5, 2017, the United States Trustee filed a Motion to Reopen the Bankruptcy

Case (Doc. 16), and on October 6, 2017, the Bankruptcy Court entered an Order (Doc. 17)

reopening the Bankruptcy Case. On October 24, 2017, the Chapter 7 Trustee was reappointed as

Chapter 7 Trustee in the Bankruptcy Case (Doc. 19).

                                    II.   THE LITIGATION

         After the Chapter 7 Petition Date, Joan received approximately $75,200 of proceeds (the

"Proceeds") from a lawsuit related to tobacco claims (the "Litigation"). The Silvermans used

substantial portions of the Proceeds to acquire, improve, and furnish the real property located at

7000 SE 123rd Place, Belleview, Florida 34420 (the "Real Property").

         The Chapter 7 Trustee asserts the Proceeds are property of Joan's Chapter 7 bankruptcy

estate pursuant to 11 U.S.C. § 541(a)(5)(A) and Joan is not entitled to any exemptions in the

Proceeds. The Chapter 7 Trustee also asserts an equitable lien against the Real Property. On



                                                 2
50565022;1
             Case 3:19-bk-03255-JAF        Doc 36     Filed 11/06/19      Page 3 of 40



August 20, 2019, the Chapter 7 Trustee recorded a Trustee's Notice of Interest in Property in

Official Records Book 7026, Pages 0826-0829 of the Public Records of Marion County, Florida

(the "Notice of Interest").

         The Silvermans assert they were not aware of the Trustee's claim of interest in the

Proceeds at the time of Joan's receipt of the Proceeds, that there was no fraud or wrongdoing in

use of the Proceeds at the time of receipt, and they did not learn of the Trustee's claim of interest

in the Proceeds until months after the Proceeds had already been used.

                              III.   CHAPTER 13 BACKGROUND

         On August 26, 2019 (the "Chapter 13 Petition Date"), the Silvermans filed a voluntary

petition for relief (the "Chapter 13 Petition") under the Bankruptcy Code in the Bankruptcy

Court in the case styled In re Robert Lee Silverman and Joan Babette Silverman, Case No. 3:19-

bk-03255-JAF (the "Chapter 13 Bankruptcy Case"). On the Chapter 13 Petition Date, Douglas

W. Neway was appointed Chapter 13 Trustee in the Chapter 13 Bankruptcy Case.

         On Schedule E/F of the Chapter 13 Petition, the Silvermans scheduled the Chapter 7

Trustee as having a nonpriority unsecured claim in the amount of $75,000.

         On September 25, 2019, the Chapter 7 Trustee filed a Motion for Relief from Automatic

Stay (Doc. 18) (the "Stay Relief Motion") in the Chapter 13 Bankruptcy Case. On September

30, 2019, the Silvermans filed a Response (Doc. 22) to the Stay Relief Motion. A preliminary

hearing on the Stay Relief Motion is currently set for October 21, 2019, at 1:30 p.m.

         On September 30, 2019, the Silvermans filed a Motion to Avoid Judicial Lien (Doc. 21)

(the "Motion to Avoid Lien") and an Amended Chapter 13 Plan (Doc. 23) (the "Plan").              On

October 21, 2019, the Chapter 7 Trustee filed a Response (Doc. 29) to the Motion to Avoid Lien.

On October 24, 2019, the Chapter 7 Trustee filed Proof of Claim (Claim No. 10-1) in the total



                                                 3
50565022;1
              Case 3:19-bk-03255-JAF       Doc 36     Filed 11/06/19     Page 4 of 40



amount of $75,200.00 (the "Claim"). The Claim includes a secured component of $35,000.00,

secured by the Real Property, and unsecured component of $40,200.00. On October 28, 2019,

the Chapter 7 Trustee filed an Objection Confirmation of Debtors' Chapter 13 Plan (Doc. 32) and

a Joinder in Chapter 13 Trustee's Objection to Property Claimed as Exempt by Debtors and

Additional Objection (Doc. 33).

                       III.   TERMS OF SETTLEMENT AGREEMENT

         The Silvermans and the Chapter 7 Trustee have agreed to a settlement of claims related to

the Litigation Proceeds (collectively, the "Settled Claims"), whereby:

         1)     The Silvermans shall pay the Chapter 7 Trustee $20,000 (the "Settlement

Payment");

         2)     The Settlement Payment shall be paid over a period of ten (10) years with interest

at the rate of 5% with 120 monthly payments of $212.00;

         3)     Payment of the Settlement Payment will be secured by a second mortgage in favor

of the Chapter 7 Trustee on the Real Property. A copy of the promissory note for the Settlement

Payment is attached as Exhibit B (the "Note") and a copy of the second mortgage securing the

Settlement Payment is attached as Exhibit C (the "Mortgage");

         4)     The Silvermans shall execute the Note and the Mortgage and deliver both to the

Chapter 7 Trustee within five (5) business days of entry of an order approving this Settlement

Agreement;

         5)     Upon the Chapter 7 Trustee's receipt of the original, executed Note and Mortgage

from the Silvermans, the Chapter 7 Trustee shall record a release of Notice of Interest in the

Public Records of Marion County, Florida in the form attached hereto as Exhibit D;




                                                 4
50565022;1
               Case 3:19-bk-03255-JAF       Doc 36      Filed 11/06/19     Page 5 of 40



         6)      The Note and Mortgage shall be property of the estate in the Chapter 7 Bankruptcy

Case and may be sold and assigned by the Chapter 7 Trustee. Furthermore, the Silvermans

acknowledge and agree that the Note and Mortgage shall constitute valid encumbrances on the

Real Property, will be fully secured at the time of delivery, and that they shall not seek to avoid the

Mortgage or discharge obligations under the Note;

         7)      Should the Silvermans fail to timely pay sums due under the Note or otherwise

comply with the terms of this Settlement Agreement, the Chapter 7 Trustee or his successors or

assigns have the right to foreclose the Mortgage and assert other rights and remedies set forth

therein;

         8)      The Settlement Payment, the Note, the Mortgage, and proceeds of the Note shall

be property of the Chapter 7 bankruptcy estate, free and clear of all liens, claims, and

encumbrances, and the Chapter 7 Trustee shall distribute the Settlement Payment in accordance

with the provisions of Section 726 of the Bankruptcy Code;

         9)      This settlement is limited to claims the Chapter 7 Trustee could bring against the

Silvermans with respect to the Settled Claims. Nothing herein shall limit the Trustee's rights to

pursue other persons or entities for claims related to the matters set forth herein;

         10)     Within twenty-one (21) days after entry of an order approving this Settlement

Agreement, the Chapter 7 Trustee shall withdraw his Motion from Relief from Automatic Stay

(Doc. 18) and the Debtors shall withdraw their Motion to Avoid Judicial Lien (Doc. 21) in the

Chapter 13 Bankruptcy Case; and

         11)      Within thirty (30) days after entry of an order approving this Settlement

Agreement, the Chapter 13 Bankruptcy Case shall be converted to a Chapter 7 case and the Clerk

of Court shall prepare and serve the appropriate notices to creditors and Joan of such conversion.



                                                  5
50565022;1
             Case 3:19-bk-03255-JAF        Doc 36        Filed 11/06/19   Page 6 of 40



         For administrative purposes only, the Settlement Payment shall be allocated in full to the

Chapter 7 Trustee's rights to the Litigation Proceeds.

         This Settlement Agreement shall be deemed the joint work product of all parties and their

respective counsel, if any, and all parties shall be considered the drafters of this Settlement

Agreement. Any rule of construction to the effect that any ambiguities are to be construed

against the drafting party shall not be applicable in any interpretation of this Settlement

Agreement. Each of the parties declares that they have been represented by counsel in

connection with the negotiation of this Settlement Agreement or have had the opportunity and

wherewithal to be represented by counsel in the review, negotiation, and execution of this

Settlement Agreement, and that the terms and conditions of this Settlement Agreement are

understood fully and agreed to voluntarily.

         Because the costs and time involved in resolving the bankruptcy estate's interest in the

Settled Claims other claims described herein could yield less than what creditors will receive as a

result of this compromise, the Chapter 7 Trustee believes that this compromise is reasonable and

recommends it to the creditors of this estate based on the information he has received to date.

This Motion is being served on all parties on the attached mailing matrix.

                         [SIGNATURES ON THE FOLLOWING PAGE]




                                                 6
50565022;1
             Case 3:19-bk-03255-JAF        Doc 36       Filed 11/06/19       Page 7 of 40



LAW OFFICES OF MICKLER & MICKLER                      AKERMAN LLP


By:/s/ Bryan K. Mickler                               By: /s/ Jacob A. Brown
   Bryan K. Mickler                                      Jacob A. Brown
   Florida Bar No: 091790                                Florida Bar No.: 0170038
   Email: bkmickler@planlaw.com                          Email: jacob.brown@akerman.com
   5452 Arlington Expressway                             50 North Laura Street, Suite 3100
   Jacksonville, FL 32211                                Jacksonville, FL 32202
   Telephone: (904) 725-0822                             Telephone: (904) 798-3700
   Facsimile: (904) 725-0855                             Facsimile: (904) 798-3730

Attorneys for Debtors, Joan Silverman and Attorneys for Aaron R. Cohen, Chapter 7
Robert Silverman                          Trustee

Filer’s Attestation: Pursuant to Local Rule
1001-2(e)(3) regarding signatures, Jacob A.
Brown attests that concurrence in the filing of
this paper has been obtained.


                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished either
by electronic notification or by United States mail, postage prepaid and properly addressed, this
6th day of November, 2019, to:

Joan B. Silverman                                       Aaron R. Cohen, Chapter 7 Trustee
Robert Silverman                                        P.O. Box 4218
7000 SE 123rd Place                                     Jacksonville, FL 32201-4218
Belleview, FL 34420

Bryan K. Mickler, Esq.                                  Charles R. Sterbach
Mickler & Mickler                                       Scott E. Bomkamp
5452 Arlington Expressway                               United States Trustee
Jacksonville, FL 32211                                  400 W. Washington Street, Suite 1100
                                                        Orlando, FL 32801

Douglas W. Neway, Chapter 13 Trustee
Post Office Box 4308
Jacksonville, FL 32201

and all parties on the attached mailing matrix.

                                                        /s/ Jacob A. Brown
                                                        Attorney

                                                  7
50565022;1
Label Matrix for local noticingCase 3:19-bk-03255-JAF       Doc 36
                                              Home Point Financial       Filed 11/06/19
                                                                   Corporation            Page   8 of 40
                                                                                            Law Offices of William Wichmann, P.A.
113A-3                                        c/o D. Anthony Sottile                         c/o Jason A. Burgess
Case 3:19-bk-03255-JAF                        394 Wards Corner Rd., Ste. 180                 1855 Mayport Road
Middle District of Florida                    Loveland, OH 45140-8362                        Atlantic Beach, FL 32233-1919
Jacksonville
Wed Nov 6 16:28:28 EST 2019
Joan Babette Silverman                        Robert Lee Silverman                           Aaron Cohen, 7 Trustee
7000 SE 123rd Place                           7000 SE 123rd Place                            Estate of Joan Silverman
Belleview, FL 34420-4529                      Belleview, FL 34420-4529                       P.O. Box 4218
                                                                                             Jacksonville, FL 32201-4218


Aaron R. Cohen, Chapter 7 Trustee             (p)AMERICAN HONDA FINANCE                      CREDIT FIRST NA
c/o Jacob A. Brown, Esq.                      P O BOX 168088                                 PO BOX 818011
Akerman LLP                                   IRVING TX 75016-8088                           CLEVELAND, OH 44181-8011
50 N. Laura St., Suite 3100
Jacksonville, FL 32202-3659

Capio Partners Llc                            Capital One                                    Capital One Bank (USA), N.A.
Attn: Bankruptcy                              Attn: Bankruptcy                               by American InfoSource as agent
Po Box 3498                                   Po Box 30285                                   PO Box 71083
Sherman, TX 75091-3498                        Salt Lake City, UT 84130-0285                  Charlotte, NC 28272-1083


Citibank                                      Citibank, N.A.                                 Citibank/The Home Depot
Attn: Recovery/Centralized Bankruptcy         5800 S Corporate Pl                            Attn: Recovery/Centralized Bankruptcy
Po Box 790034                                 Sioux Falls, SD 57108-5027                     Po Box 790034
St Louis, MO 63179-0034                                                                      St Louis, MO 63179-0034


Comenity Bank/Kay Jewelers                    Comenity Bank/Victoria Secret                  Comenity Bank/beallsol
Attn: Bankruptcy Dept                         Attn: Bankruptcy                               Attn: Bankruptcy
Po Box 182125                                 Po Box 182125                                  Po Box 182125
Columbus, OH 43218-2125                       Columbus, OH 43218-2125                        Columbus, OH 43218-2125


Commonwealth Financial Systems                Credit First National Association              Credit One Bank
Attn: Bankruptcy                              Attn: Bankruptcy                               Attn: Bankruptcy Department
245 Main Street                               Po Box 81315                                   Po Box 98873
Dickson City, PA 18519-1641                   Cleveland, OH 44181-0315                       Las Vegas, NV 89193-8873


Discover Bank                                 (p)DISCOVER FINANCIAL SERVICES LLC             Florida Dept. of Revenue
Discover Products Inc                         PO BOX 3025                                    Bankruptcy Unit
PO Box 3025                                   NEW ALBANY OH 43054-3025                       P.O. Box 6668
New Albany, OH 43054-3025                                                                    Tallahassee, FL 32314-6668


Home Point Financial Corp                     Home Point Financial Corporation               Internal Revenue Service
Attn: Correspondence Dept                     11511 Luna Road, Suite 300                     PO Box 7346
11511 Luna Road; Suite 200                    Farmers Branch, TX 75234-6451                  Philadelphia, PA 19101-7346
Farmers Branch, TX 75234-6451


Jacob A. Brown, Esq.                          (p)JEFFERSON CAPITAL SYSTEMS LLC               LVNV Funding, LLC
50 N. Laura St.                               PO BOX 7999                                    Resurgent Capital Services
#3100                                         SAINT CLOUD MN 56302-7999                      PO Box 10587
Jacksonville, FL 32202-3659                                                                  Greenville, SC 29603-0587
LendingClub                  Case 3:19-bk-03255-JAF       Doc 36
                                            M J Altman Companies          Filed 11/06/19   Page   9 of
                                                                                             MERRICK    40
                                                                                                     BANK
Attn: Bankruptcy                            Attn: Bankruptcy                                 Resurgent Capital Services
595 Market St, Ste 200                      205 S Magnolia Ave                               PO Box 10368
San Francisco, CA 94105-2807                Ocala, FL 34471-1157                             Greenville, SC 29603-0368


Marion County Tax Collector                 Medicredit Inc.                                  Merrick Bank/CardWorks
P.O. Box 970                                Attn: Bankruptcy Department                      Attn: Bankruptcy
Ocala FL 34478-0970                         Po Box 1629                                      Po Box 9201
                                            Maryland Heights, MO 63043-0629                  Old Bethpage, NY 11804-9001


National Surgical Center                    Natiowide Recovery Service                       Ocala Regional Medical Center
Attn #12395C                                Attn: Bankruptcy                                 Resurgent Capital Services
P.O. Box 14000                              Po Box 8005                                      PO Box 1927
Belfast, ME 04915-4033                      Cleveland, TN 37320-8005                         Greenville, SC 29602-1927


(p)PHOENIX FINANCIAL SERVICES LLC           (p)PORTFOLIO RECOVERY ASSOCIATES LLC             Quantum3 Group LLC as agent for
PO BOX 361450                               PO BOX 41067                                     CF Medical LLC
INDIANAPOLIS IN 46236-1450                  NORFOLK VA 23541-1067                            PO Box 788
                                                                                             Kirkland, WA 98083-0788


Sterling Jewelers, Inc.                     Syncb/ccdstr                                     Synchrony Bank/ JC Penneys
Attn: Bankruptcy                            Attn: Bankruptcy                                 Attn: Bankruptcy
Po Box 1799                                 Po Box 965060                                    Po Box 956060
Akron, OH 44309-1799                        Orlando, FL 32896-5060                           Orlando, FL 32896-0001


Synchrony Bank/Lowes                        Synchrony Bank/Walmart                           Synchrony/City Furniture
Attn: Bankruptcy                            Attn: Bankruptcy                                 Attn: Bankruptcy
Po Box 965060                               Po Box 965060                                    Po Box 965004
Orlando, FL 32896-5060                      Orlando, FL 32896-5060                           Orlando, FL 32896-5004


United Collection Service, Inc.             United States Attorney                           (p)W S BADCOCK CORPORATION
Attn: Bankruptcy                            300 North Hogan St Suite 700                     POST OFFICE BOX 724
Po Box 953638                               Jacksonville, FL 32202-4204                      MULBERRY FL 33860-0724
Lake Mary, FL 32795-3638


Wells Fargo Bank NA                         Wells Fargo Bank, N.A., Wells Fargo Card Ser     William J. Wichmann and the
Attn: Bankruptcy                            PO Box 10438, MAC F8235-02F                      Law Offices of William Wichmann, P.A.
1 Home Campus Mac X2303-01a                 Des Moines, IA 50306-0438                        c/o Jason A. Burgess, Esq.
Des Moines, IA 50328-0001                                                                    1855 Mayport Road
                                                                                             Atlantic Beach, Florida 32233-1919

Bryan K. Mickler +                          Jacob A. Brown +                                 Marsha M Brown +
Mickler & Mickler                           Akerman LLP                                      Douglas W. Neway, Chapter 13 Trustee
5452 Arlington Expressway                   50 North Laura Street                            Post Office Box 4308
Jacksonville, FL 32211-6860                 Suite 3100                                       Jacksonville, FL 32201-4308
                                            Jacksonville, FL 32202-3659

United States Trustee - JAX 13/7 7+         Douglas W Neway +                                Jason A Burgess +
Office of the United States Trustee         Post Office Box 4308                             The Law Offices of Jason A. Burgess, LLC
George C Young Federal Building             Jacksonville, FL 32201-4308                      1855 Mayport Road
400 West Washington Street, Suite 1100                                                       Atlantic Beach, FL 32233-1919
Orlando, FL 32801-2210
Angela M Scott +              Case 3:19-bk-03255-JAF       Doc+ 36
                                              D Anthony Sottile                Filed 11/06/19        Page
                                                                                                       Note:10Entries
                                                                                                                of 40with a ’+’ at the end of the
The Law Office of Jason A Burgess             Sottile & Barile, LLC                                       name have an email address on file in CMECF
1855 Mayport Road                             394 Wards Corner Rd
Atlantic Beach, FL 32233-1919                 Suite 180
                                              Loveland, OH 45140-8362



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


American Honda Finance                               Discover Financial                                   Jefferson Capital Systems LLC
Attn: Bankruptcy                                     Attn: Bankruptcy Department                          Po Box 7999
Po Box 168088                                        Po Box 15316                                         Saint Cloud Mn 56302-9617
Irving, TX 75016                                     Wilmington, DE 19850


Phoenix Financial Services. Llc                      Portfolio Recovery Associates, LLC                   W.S. Badcock Corporation
Attn: Bankruptcy                                     POB 41067                                            Attn: Bankruptcy
Po Box 361450                                        Norfolk VA 23541                                     Po Box 497
Indianapolis, IN 46236                                                                                    Mulberry, FL 33860




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Aaron R. Cohen, court-appointed Chapter 7         (u)Jerry A. Funk                                     (d)Douglas W Neway +
                                                     Jacksonville                                         Post Office Box 4308
                                                                                                          Jacksonville, FL 32201-4308



End of Label Matrix
Mailable recipients      62
Bypassed recipients       3
Total                    65
Case 3:19-bk-03255-JAF   Doc 36   Filed 11/06/19   Page 11 of 40




             Exhibit A
              Case 3:19-bk-03255-JAF       Doc 36     Filed 11/06/19      Page 12 of 40




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION
                                  www.flmb.uscourts.gov

In re:

ROBERT LEE SILVERMAN and                                  Case No.: 3:19-bk-03255-JAF
JOAN BABETTE SILVERMAN,
                                                          Chapter 13
            Debtors.
______________________________________/

                    ORDER APPROVING SETTLEMENT AGREEMENT

         THIS CASE came before the Court upon the Motion (the "Motion")1 (Doc. ____) of

Aaron R. Cohen, Chapter 7 Trustee, for entry of an Order approving the terms of the Settlement

Agreement by and among the Chapter 7 Trustee, the Debtors, Joan B. Silverman and Robert

Silverman. There being no objection to the Motion after proper notice to interested parties

pursuant to Local Bankruptcy Rule 2002-4 on November 6, 2019, it is

         ORDERED:

         1.      The Motion is GRANTED.

         2.      The Settlement Agreement is approved and is fully enforceable in all respects.




1
    Defined terms from the Motion are incorporated by reference herein.


50565127;1
              Case 3:19-bk-03255-JAF       Doc 36     Filed 11/06/19     Page 13 of 40



         3.      The Silvermans shall execute and deliver the Note and Mortgage to the Chapter 7

Trustee within five (5) business days of the entry of this Order.

         4.      The Note and Mortgage may be sold and assigned by the Chapter 7 Trustee.

         5.      Upon the Chapter 7 Trustee's receipt of the original, executed Note and Mortgage

from the Silvermans, the Chapter 7 Trustee shall record a release of the Notice of Interest in the

Public Records of Marion County, Florida.

         6.      Within twenty-one (21) days after entry of an order approving this Settlement

Agreement, the Chapter 7 Trustee shall withdraw his Motion from Relief from Automatic Stay

(Doc. 18) and the Debtors shall withdraw their Motion to Avoid Judicial Lien (Doc. 21) in the

Chapter 13 Bankruptcy Case.

         7.      The Settlement Payment shall be property of the Chapter 7 bankruptcy estate, free

and clear of all liens, claims, and encumbrances, and the Chapter 7 Trustee shall distribute the

Settlement Payment in accordance with the provisions of Section 726 of the Bankruptcy Code.

         8.      Thirty (30) days after entry of this Order, this Chapter 13 case shall be converted

to a Chapter 7 case and the Clerk of Court shall prepare and serve the appropriate notices to

creditors and the Debtors of such conversion.

Attorney Jacob A. Brown is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of this
order.




                                                  2
50565127;1
Case 3:19-bk-03255-JAF   Doc 36   Filed 11/06/19   Page 14 of 40




             Exhibit B
             Case 3:19-bk-03255-JAF             Doc 36       Filed 11/06/19       Page 15 of 40



                                            PROMISSORY NOTE

$20,000.00                                                                                  December [__], 2019
                                                                                            Jacksonville, Florida

         FOR VALUE RECEIVED AND ACKNOWLEDGED, the undersigned, JOAN SILVERMAN AND
ROBERT SILVERMAN, wife and husband (each “Joan” and “Robert” respectively, and collectively, the
“Obligor”), hereby promises to pay to the order of AARON R. COHEN, as Chapter 7 Trustee, in the
bankruptcy case styled In re: Joan B. Silverman, Bankruptcy Case No: 3:10-bk-10718-JAF, pending before the
United States Bankruptcy Court for the Middle District of Florida (Jacksonville Division) (hereinafter called
“Payee,” which term shall include any subsequent holder hereof), at Aaron R. Cohen, Chapter 7 Trustee, P.O.
Box 4218, Jacksonville, Florida 32201-4218 or at such other place as Payee may designate in writing from
time to time, in legal tender of the United States of America, the principal sum of TWENTY THOUSAND
AND NO/100 DOLLARS ($20,000.00), or so much thereof as may be advanced hereunder or under any loan
agreement executed in connection herewith, together with interest on the unpaid balance outstanding at the rate
provided below.

         This Promissory Note (this “Note”) shall be governed by the following provisions:

         1.      Interest. Interest on this Note shall accrue on the outstanding principal balance of this Note at
the rate of FIVE PERCENT (5.0%) per annum. After an Event of Default as defined below, interest shall
accrue at the Default Rate defined below. All interest due on this Note shall be calculated on the basis of a 365
day year, and paid for on the basis of the actual number of days elapsed.

         2.       Payments. Principal and interest shall become due and payable on the dates and in the
amounts as follows, and each payment shall be applied first to costs and fees, then to accrued and unpaid
interest on the unpaid principal balance due under this Note, with the remainder of each payment being applied
to the outstanding principal balance:

                (a)     Commencing on [January 1], 2020, and continuing on the first (1st) day of each and
every calendar month thereafter through and including [December 1], 2030 (the “Maturity Date”), Obligor
shall pay to Payee a payment of principal and interest equal to TWO HUNDRED TWELVE AND 13/100
DOLLARS ($212.13); and

                 (b)    The entire unpaid principal balance, together with accrued and unpaid interest, late
fees, and all other amounts payable hereunder shall be due and payable to Payee on or before the Maturity
Date.

         3.      Prepayment. Obligor shall be entitled to prepay this Note, in whole or in part, without penalty,
at any time before the Maturity Date. All payments hereunder shall be applied first to costs and fees, then to
accrued and unpaid interest on the unpaid principal balance due under this Note, with the remainder of each
payment being applied to the outstanding principal balance. Any prepayment in part shall not affect, decrease,
vary or postpone the duty of Obligor to pay all obligations when due as set forth in this Note, and such
prepayment shall not affect or impair the right of Payee to pursue all remedies available to it hereunder, or
under the other Obligation Documents.

        4.       Late Fee. Obligor shall pay a late fee of five cents ($0.05) on each dollar ($1.00) on any
monthly installment that is delinquent for more than fifteen (15) days. The agreement to pay a late fee shall not
be construed to give rise to a grace period or in any way extend or alter the due dates of payments under this
Note. The late fee is not a penalty, but liquidated damages to defray administrative and related expenses
incurred by Payee in handling and processing such delinquent payment and to compensate Payee for the loss of
use of such delinquent payment. The late fee shall be immediately due and payable and shall be paid by
Obligor to Payee without notice or demand.




50502915;4
              Case 3:19-bk-03255-JAF            Doc 36      Filed 11/06/19       Page 16 of 40



          5.      Returned Checks. Any payment made via check returned unpaid shall not be deemed a
payment unless and until cash replacing said payment is received by Payee. If any payment is made via check
that is returned unpaid for any reason, a charge of five percent (5%) of the amount of the check or the highest
amount allowed by law, whichever is less, shall be imposed on each such payment, and Obligor, at the option
of Payee, shall make all future payments by money order or certified bank check. The charge imposed on
Obligor for returned checks is not a penalty, but liquidated damages to defray administrative and related
expenses due to Payee’s processing and handling of such returned check. The returned check charge shall be
immediately due and payable and shall be paid by Obligor to Payee without notice or demand. This provision
for a returned check charge is not and shall not be deemed a grace period, and Payee has no obligation to
accept a late payment.

         6.      Time is of the Essence. Time is of the essence of this Note.

         7.      Security; Obligation Documents.

                  (a)      Security. This Note is secured by, among other things, that certain Mortgage dated of
even date herewith, granted by Obligor in favor of Payee, encumbering certain real and personal property of
Obligor located in Marion County, Florida (the “Mortgaged Property”), to be recorded in the Official Public
Records of Marion County, Florida (the “Mortgage”). The Mortgage is incorporated herein by reference
hereto, and this Note is entitled to the benefits and protections of the Mortgage.

                 (b)     Intentionally Left Blank.

                    (c)      Obligation Documents. This Promissory Note was approved by the bankruptcy court
in the bankruptcy case styled above pursuant to that certain [Order Approving Settlement Agreement dated
_________]. All of the instruments or documents evidencing or securing the obligations of Obligor to Payee
evidenced by this Note and evidenced in connection with bankruptcy case styled above (the “Obligations”) or
executed in connection with the Obligations, including, but not limited to, this Note, the Mortgage, and any
other documents, certifications, affidavits, guaranties, agreements, UCCs, or any other instruments or papers
executed by Obligor, Payee, or any guarantor or other party in connection with the Obligations, or as security
for the payment of the Obligations, or to perfect or continue perfection of Payee’s liens securing the
Obligations executed in connection with the Obligations, or any documents approved by the bankruptcy court
in the bankruptcy case styled above, together with all modifications and amendments thereto, are collectively
referred to herein as the “Obligation Documents.” The terms and conditions of the Obligation Documents are
incorporated herein by reference and made a part hereof to the same extent and with the same force and effect
as if fully set forth herein.

         8.      Default. Any of the following events shall be considered an “Event of Default”:

                (a)     If any payment as set forth herein is not made in full on or before the date such
payment is due and payable;

                (b)       Any default under the terms and conditions of any of the Obligation Documents
provided such default is not cured within the applicable cure period, if any;

                 (c)      Any default under any other agreement between Payee and Obligor or between Payee
and any endorsers or Guarantors (defined below) of this Note, which default is not cured after any applicable
notice and/or cure period;

                   (d)    Any application or petition filed after the date hereof by or against Obligor or any
person who has guaranteed the payment or performance of this Note (each a “Guarantor,” and collectively,
the “Guarantors”) in connection with any bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution, liquidation or similar proceeding (which, in the case of an involuntary
petition, is not dismissed or stayed within ninety (90) days from the date of filing same) or if Obligor or any


                                                       2
50502915;4
             Case 3:19-bk-03255-JAF              Doc 36       Filed 11/06/19         Page 17 of 40



Guarantor acknowledges an inability to pay its debts as and when they become due or otherwise fails to pay its
debts as and when they become due;

                 (e)      The death or dissolution, as applicable, of any Obligor, any Guarantor, or any other
endorser or guarantor of this Note;

                 (f)     If at any time any material representation or warranty made by Obligor or by any
Guarantor in the Obligation Documents is determined to be incorrect or misleading; or

                  (g)      If Obligor or any Guarantor conceals, removes, or permits to be concealed or
removed, any part of its, his or her properties, with intent to hinder, delay or defraud its, his or her creditors or
any of them, or makes or suffers a transfer of any of its, his or her properties which may be fraudulent under
any bankruptcy, fraudulent conveyance or similar law, or makes a general assignment for the benefit of
creditors, or if a receiver, trustee, custodian or similar official is appointed for Obligor or any Guarantor or
takes possession of any assets of Obligor or any Guarantor, or if any insolvency proceedings or other
proceedings for the dissolution or liquidation of Obligor or any Guarantor are instituted by or against Obligor
or any Guarantor (which, in the case of an involuntary proceeding, is not dismissed or stayed within
ninety (90) days from the date of filing same).

         9.        Remedies. If any Event of Default, or situation which with notice or passage of time would
constitute an Event of Default, shall occur, Payee may without prior notice to Obligor, declare the entire
outstanding principal balance of this Note, all interest thereon, and all other amounts payable under this Note,
or under any other Obligation Documents, to be forthwith due and payable. Thereupon, this Note, all such
interest and all such amounts shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived by Obligor, and Payee may
exercise any and all other rights available to it under applicable law or the Obligation Documents, each of
which remedies shall be cumulative and concurrent, and may be pursued singly, successively or together, at the
sole discretion of Payee and may be exercised as often as occasion therefor shall arise. Forbearance to exercise
this right with respect to any failure or breach of Obligor shall not constitute a waiver, or limit Payee’s
remedies as to any subsequent failure or breach. Upon the occurrence of any Event of Default, the outstanding
principal balance of this Note, and any accrued and unpaid interest and any other sums due hereunder shall
bear interest at the highest rate permitted under applicable law (the “Default Rate”).

         10.      Payments of Costs. Obligor covenants and agrees to pay all and singular the costs, taxes, fees,
and expenses of every kind and nature, including Payee’s reasonable attorneys’ fees (including on appeal and
in bankruptcy), documentary stamp taxes, intangible taxes and other excise taxes, and the cost of title
evidence, incurred or expended at any time by Payee in the collection of the Obligations evidenced hereby
and/or foreclosure of the Mortgage or any other applicable Obligation Documents or otherwise incurred in
protecting and preserving the lien of the Mortgage or in enforcing Payee’s rights under this Note, the
Mortgage, or any other Obligation Documents, or in enforcing, sustaining, protecting, or defending the lien or
priority of the Mortgage or any other applicable Obligation Documents against any and all persons, including,
but not limited to, lien claimants or the exercise of the power of eminent domain or other governmental power
of any kind. Every such payment made by or on behalf of Payee shall be immediately due and payable by
Obligor to Payee and shall bear interest from the date of disbursement by Payee at the rate per annum then
applicable under this Note to sums of principal then outstanding and the same, together with such interest, and
shall be secured by the lien of the Mortgage. Nothing contained in this Section shall be construed as requiring
Payee to advance or spend money for any of the purposes mentioned in this Section.

         11.      Waivers and Consents. Obligor, for themselves, and their respective heirs, legal
representatives, successors, and assigns, respectively, hereby expressly (a) waives demand, notice of demand,
presentment for payment, notice of nonpayment or dishonor, protest, notice of protest and all other notice,
filing of suit and diligence in collecting the amounts due under this Note or under the other Obligation
Documents, or in Payee’s enforcing any of its rights under any guaranties or other Obligation Documents
securing the repayment hereof; (b) agrees to any substitution, addition or release of any collateral or any party


                                                         3
50502915;4
               Case 3:19-bk-03255-JAF            Doc 36       Filed 11/06/19        Page 18 of 40



or person primarily or secondarily liable hereon; (c) agrees that Payee shall not be required first to institute any
suit, or to exhaust its remedies against Obligor or any other person or party to become liable hereunder, or
against any collateral in order to enforce payment of this Note; (d) consents to any extension, rearrangement,
renewal or postponement of time or payment of this Note and to any other indulgence with respect hereto
without notice, consent or consideration to any of them; and (e) agrees that, notwithstanding the occurrence of
any of the foregoing (except with the express written release by Payee of any such person), they shall be and
remain jointly and severally, directly and primarily, liable for all sums due under this Note.

         12.      Choice of Law; Successors. This Note is to be construed and enforced according to the laws
of the State of Florida and shall be binding on the successors and assigns of the parties hereto.

         13.      Usury. Notwithstanding any other provision of this Note or any other Obligation Documents,
it is expressly agreed that the amounts payable under this Note or under any other Obligation Documents for
the payment of interest or any other payment in the nature of or which would be considered as interest or other
charge for the use or loan of money shall not exceed the highest contract rate allowed by the laws of the State
of Florida, and in the event the provisions of this Note or any other Obligation Documents with respect to the
payment of interest or other payments in the nature of or which would be considered as interest or other charge
for the use or loan of money would or shall result in exceeding such limitation, then the excess over such
limitation shall not be payable and the amount otherwise agreed to have been paid shall be reduced by the
excess so that such limitation will not be exceeded, and if any payment actually made shall result in such
limitations being exceeded, the amount of the excess shall constitute and be treated as a payment on the
principal hereof and shall operate to reduce such principal by the amount of such excess or, if in excess of the
principal indebtedness, such excess shall be refunded.

         14.      Transfer of Note; Participation. Payee may transfer this Note and deliver to the transferee(s)
all or any of the property then held by Payee as security for the indebtedness evidenced by this Note and the
transferee(s) shall thereupon become vested with all the powers and rights herein given to Payee with respect
thereto; and Payee shall thereafter be forever relieved and fully discharged from any liability or responsibility
in the matter, but Payee shall retain all rights and powers hereby given with respect to any property not so
transferred. Payee shall provide Obligor with a notice of such transfer by Payee provided that failure to provide
such notice shall in no way affect or impair the transfer by Payee or the validity and enforceability of this Note
or any of the other Obligation Documents. Payee may grant participations in all or any portion of, and may
assign all or any part of Payee’s rights under, this Note and the other Obligation Documents. Payee may
disclose to any such participant or assignee any and all information held by or known to Payee at any time with
respect to any Obligor or Guarantor of this Note.

         15.      Miscellaneous. This Note is subject to the following additional provisions:

                 (a)      Severability. This Note is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations. If any provision of this Note or
the application thereof to any person or circumstances shall, for any reason and to the extent, be invalid or
unenforceable, the remainder of this Note and the application of such provision to other persons or
circumstances shall not be affected thereby but instead shall be enforced to the greatest extent permitted by
law.

                 (b)     Location, Timing, and Form of Payment. All payments due under this Note are
payable on or before 2:00 p.m. on the due date thereof, at the office of Payee specified above, or at such other
place as Payee may designate in writing, and shall be credited on the date the funds become available in lawful
money of the United States. All sums payable to Payee that are due on a day on which Payee is not open for
business shall be paid on the next succeeding business day and such extended time shall be included in the
computation of interest.




                                                         4
50502915;4
             Case 3:19-bk-03255-JAF              Doc 36      Filed 11/06/19        Page 19 of 40



                  (c)      Waiver or Amendment of Terms. None of the terms or provisions of this Note may be
waived, altered modified or amended except by a written document executed by Payee and Obligor, and then
only to the extent specifically recited therein.

                  (d)     Payee’s Waivers and Remedies. The remedies of Payee as provided herein shall be
cumulative and concurrent, and may be pursued singly, successively or together, at the sole discretion of Payee
and may be exercised as often as occasion therefor shall arise. No act of omission or commission of Payee,
including specifically any failure to exercise any right, remedy or recourse, shall be effective, unless set forth
in a written document executed by Payee, and then only to the extent specifically recited therein. A waiver or
release with reference to one event shall not be construed as continuing, as a bar to, or as a waiver or release of
any subsequent right, remedy or recourse as to any subsequent event.

                  (e)      Joint and Several Liability. If more than one person executes this Note, such persons
shall be jointly and severally liable hereunder.

      16.    Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR PAYEE TO ENTER INTO
THE AGREEMENT EVIDENCED HEREBY, PAYEE AND OBLIGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS NOTE, THE OBLIGATIONS EVIDENCED HEREBY, THE OBLIGATION DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY RELATING TO THE OBLIGATIONS EVIDENCED HEREBY.

                                            {Signature page follows}




                                                        5
50502915;4
             Case 3:19-bk-03255-JAF      Doc 36         Filed 11/06/19      Page 20 of 40



                                              OBLIGOR:



                                              ______________________________________
                                              JOAN SILVERMAN, A MARRIED WOMAN



                                              ______________________________________
                                              ROBERT SILVERMAN, A MARRIED MAN




                              Obligor’s Signature Page to Promissory Note
50502915;4
Case 3:19-bk-03255-JAF   Doc 36   Filed 11/06/19   Page 21 of 40




             Exhibit C
               Case 3:19-bk-03255-JAF            Doc 36         Filed 11/06/19   Page 22 of 40
Prepared by & Return to:
William E. Gibbs, Esq.
Akerman LLP
50 North Laura Street, Suite 3100
Jacksonville, Florida 32202




NOTE TO RECORDING CLERK: THIS MORTGAGE SECURES THAT CERTAIN PROMISSORY NOTE (AS
DEFINED BELOW) FROM MORTGAGOR TO MORTGAGEE IN THE ORIGINAL PRINCIPAL AMOUNT OF
$20,000.00, ACCORDINGLY, FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $70.00 AND
FLORIDA NON-RECURRING INTANGIBLE TAX IN THE AMOUNT OF $40.00 ARE BEING PAID UPON
RECORDATION OF THIS INSTRUMENT.

                            THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER THE
             UNIFORM COMMERCIAL CODE - SECURED TRANSACTIONS AS ADOPTED BY THE STATE OF FLORIDA.

                                                 MORTGAGE

        THIS MORTGAGE (this “Mortgage”), is dated effective as of the [____] day of [______], 2019 (the
“Effective Date”), and is made by JOAN SILVERMAN AND ROBERT SILVERMAN, wife and husband
(each “Joan” and “Robert” respectively, and collectively, the “Mortgagors”), in favor of AARON R.
COHEN, as Chapter 7 Trustee (the “Mortgagee”), in the bankruptcy case styled In re: Joan B. Silverman,
Bankruptcy Case No: 3:10-bk-10718-JAF (the “Bankruptcy Case”), pending before the United States
Bankruptcy Court for the Middle District of Florida (Jacksonville Division) (the “Bankruptcy Court”).

                                                R E C I T A L S:

         A.        Joan is the debtor in the Bankruptcy Case.

        B.      Pursuant to the Bankruptcy Case, Mortgagors executed that certain Promissory Note in favor
of Mortgagee dated December [___], 2019 (the “Promissory Note”).

         C.       The Promissory Note and this Mortgage were approved by the Bankruptcy Court pursuant to
that certain [Order Approving Settlement Agreement] dated [___________] [__], 2019 (the “Approval
Order”), and the Promissory Note, the Approval Order, and other orders entered by the Bankruptcy Court are
collectively referred to herein as the “Court Documents.”

         D.      Pursuant to the Promissory Note, Mortgagors shall pay the Mortgagee the original principal
amount of $20,000.00 (the “Settlement Payment”), and the parties agreed to enter into this Mortgage to
secure the Settlement Payment.

        E.       The Court Documents, this Mortgage, and any other documents, certifications, affidavits,
guaranties, agreements, UCCs, or any other instruments or papers executed by the Mortgagors, Mortgagee, or
any borrower, guarantor, or other party in connection with the Promissory Note, or as security for the payment
of the Settlement Payment, or to perfect or continue perfection of Mortgagee’s liens securing the Settlement
Payment, together with all modifications and amendments thereto, are collectively referred to herein as the
“Transaction Documents.”

         F.      Both Mortgagors acknowledge that both Mortgagors will benefit from this Mortgage, the
Transaction Documents, and the transactions relating thereto and that Mortgagee would not agree to such
transactions with either Mortgagor unless both Mortgagors execute and deliver this Mortgage to Mortgagee.



49515863;5
             Case 3:19-bk-03255-JAF               Doc 36       Filed 11/06/19        Page 23 of 40



          NOW, THEREFORE, to secure the payment and performance by Mortgagors of their obligations
(the “Obligations”) now existing or hereafter arising under the Promissory Note, and any of the other
Transaction Documents, and in order to charge the properties, interests and rights hereinafter described with
such payment and performance and for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00) and other good and valuable consideration, the MORTGAGORS DO BY THESE PRESENTS
HEREBY MORTGAGE, GRANT, BARGAIN, TRANSFER, ALIEN, REMISE, ASSIGN,
HYPOTHECATE, DEPOSIT, PLEDGE, SET OVER, CONFIRM, CONVEY AND WARRANT UNTO
MORTGAGEE, ITS SUCCESSORS AND ASSIGNS, a security interest in all of Mortgagors’ estate, right,
title, and interest now owned or hereafter acquired in and to the following (all of such real, personal and mixed
property herein described, whether affixed or annexed or not, and all rights hereby conveyed and mortgaged
are intended so to be and are to be deemed included in the term the “Mortgaged Property” as used herein):

                  (a)      All of all those certain pieces, parcels or tracts of land, of which Mortgagors are now
         seized and possessed and in actual possession, situate in Marion County, Florida, more particularly
         described on Exhibit A attached hereto and incorporated herein (the “Land”), to have and to hold the
         same, together with all rights, privileges, tenements, hereditaments, rights-of-way, easements,
         appendages, timber, crops, oil, gas, and mineral rights, projections, appurtenances, water rights
         (including riparian and littoral rights), streets, ways, alleys, strips and gores of land now or hereafter in
         any way belonging to, adjoining, appurtenant to, crossing, or pertaining to the Land;

                  (b)       All buildings, betterments, structures, improvements, build-outs and fixtures of any
         nature now or hereafter constructed or located, in whole or in part, on the Land, regardless of whether
         physically affixed thereto or now or hereafter severed or capable of severance from the Land
         (collectively, the “Improvements”);

         This Mortgage constitutes a security agreement within the meaning of, and shall create a security
interest under, the Uniform Commercial Code - Secured Transactions as adopted by the State of Florida, as in
effect from time to time, or under the Uniform Commercial Code in force from time to time, in any other state
to the extent the same is applicable law with respect to the fixtures and other personal property included in the
Mortgaged Property and all proceeds and products thereof, and all supporting obligations ancillary to or arising
in any way in connection therewith (collectively, the “Personal Property”). A carbon, photographic or other
reproduction of this Mortgage or of any financing statement shall be sufficient as a financing statement.
Mortgagors’ principal place of residence, as applicable, and Mortgagee’s address is set forth in Section 29
below. Mortgagors shall execute and deliver to Mortgagee, in form and substance satisfactory to Mortgagee,
such financing statements, continuation statements and such further assurances as Mortgagee may from time to
time consider reasonably necessary to create, perfect, preserve and maintain in full force and effect
Mortgagee’s lien upon the Personal Property. Mortgagee, at the expense of Mortgagors, may cause such
statements and assurances to be recorded and re-recorded, filed and re-filed, in the name(s) of Mortgagors, and
Mortgagors hereby constitute and irrevocably appoint Mortgagee their true and lawful attorney-in-fact, which
appointment is coupled with an interest, with full power of substitution, and empowers such attorney or
attorneys in the name(s) of Mortgagors, but at the option of such attorney-in-fact, to execute and file any and
all financing statements. In addition to the foregoing, Mortgagors hereby authorize Mortgagee at any time and
from time to time to file any initial financing statements, amendments thereto and continuation statements with
or without signature(s) of Mortgagors as authorized by applicable law, as applicable to the Mortgaged
Property. For purposes of such filings, Mortgagors agree to furnish any information requested by Mortgagee
promptly upon request of Mortgagee. Mortgagors also ratify their authorization for Mortgagee to have filed
any such initial financing statements, amendments thereto or continuation statements if filed prior to the date
of this Mortgage. Mortgagors hereby irrevocably constitute and appoint Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful attorney-in-fact with full irrevocable power
and authority in the place and stead of Mortgagors or in Mortgagors’ own name(s) to execute in Mortgagors’
name(s) any such documents and to otherwise carry out the purposes of this Section, to the extent that
Mortgagors’ authorization above is not sufficient. To the extent permitted by law, Mortgagors hereby ratify all
acts such attorneys-in-fact shall lawfully do, have done in the past or shall cause to be done in the future by
virtue hereof. This power of attorney is a power coupled with an interest and shall be irrevocable.

                                                          2
49515863;5
              Case 3:19-bk-03255-JAF             Doc 36       Filed 11/06/19        Page 24 of 40



          The parties intend that this Mortgage shall continue in full force and effect until satisfied by a written
satisfaction executed and delivered by Mortgagee to Mortgagors after payment in full of all Obligations. The
lien of this Mortgage shall secure all Obligations as more fully set forth herein together with any future
advances or other extensions of credit in connection with the Promissory Note.

         Mortgagors specifically agree as follows:

        1.      Recitals; Defined Terms. The parties agree that the foregoing Recitals are true and correct and
incorporated herein by this reference. All capitalized terms not otherwise defined in this Mortgage shall have
the meaning ascribed to such terms in the Transaction Documents, as applicable.

        2.       Compliance with the Promissory Note and this Mortgage and Warranty of Title. Mortgagors
shall comply with all provisions hereof and of the Promissory Note, and of every other instrument securing the
Promissory Note, and Mortgagors will promptly pay to Mortgagee the principal with interest thereon and all
other sums required to be paid by Mortgagors under the Promissory Note, this Mortgage, and all other
instruments securing the Promissory Note. Mortgagors covenant and warrant that: (a) Mortgagors are
indefeasibly seized of the Mortgaged Property; (b) the Mortgaged Property is not subject to any liens or
encumbrances, other than liens for taxes which are not yet due, and that certain Mortgage, from Joan
Silverman and Robert Silverman, wife and husband, as mortgagor, to HOME POINT FINANCIAL
CORPORATION, as mortgagee, dated February 25, 2019, and recorded in the Official Public Records of
Marion County, Florida, at Book 6920, Page 605, which is superior to the lien of this Mortgage; (c)
Mortgagors have lawful authority to convey, mortgage and encumber the Mortgaged Property; (d) Mortgagors
will defend title to the Mortgaged Property against the claims of all persons whomsoever; and (e) each
Mortgagor will provide such further assurances as may be necessary, convenient, or otherwise required to
perfect Mortgagee’s lien in the Mortgaged Property created, or intended to be created by this Mortgage.

         3.      Payment of Taxes and Liens.

                  (a)      Mortgagors shall pay promptly, when due, and shall promptly deliver to Mortgagee
receipts therefor, all taxes, assessments, rates, dues, charges, fees, impositions, obligations and encumbrances
of every kind whatsoever now or hereafter imposed, levied or assessed upon or against the Mortgaged Property
or any part thereof, or upon or against this Mortgage or the Obligations or other sums secured hereby, or upon
or against the interest of Mortgagee in the Mortgaged Property, as well as all income taxes, assessments and
other governmental charges levied or imposed by any taxing authority upon or against Mortgagors, the
Mortgaged Property or any part thereof and any charge which, if unpaid, would become a lien or charge upon
the Mortgaged Property.

                 (b)       Mortgagors shall not permit any mortgage (other than this Mortgage and the
mortgage disclosed in Section 2 above), mechanics’, laborer’s, materialmen’s, statutory or other lien to be
created or to remain a lien upon any of the Mortgaged Property.

                 (c)      Mortgagors shall promptly pay all yearly taxes, assessments, and other similar
charges against the Mortgaged Property as they become due (before any interest attaches or any penalty is
incurred), and shall deliver written proof of such payment to Mortgagee within thirty (30) days after the due
date. If Mortgagors shall fail to pay any such taxes, assessments, insurance premiums, or other similar charges
as required pursuant to the terms of this Mortgage, upon demand by Mortgagee, Mortgagors shall deliver to
Mortgagee such monies as are required to pay such taxes, assessments, insurance premiums, and other similar
charges, and Mortgagee may require that Mortgagors make monthly deposits with Mortgagee for such taxes,
assessments, insurance premiums, or other similar charges due on the Mortgaged Property (as based on prior
tax years) in an amount equal to the total amount of such taxes, assessments, insurance premiums, or other
similar charges due on the Mortgaged Property, divided by the number of months to elapse before one month
prior to the date when such taxes, assessments, insurance premiums, or other similar charges will become
delinquent. Such deposits: (i) shall be used, subject to the provisions of this Section, for the payment of the
taxes, assessments, insurance premiums, or other similar charges on the Mortgaged Property next due and


                                                         3
49515863;5
             Case 3:19-bk-03255-JAF            Doc 36       Filed 11/06/19       Page 25 of 40



payable when they become due; (ii) may be commingled with other funds of Mortgagee, and Mortgagee shall
not be required to establish a separate account for such deposits, and (iii) may be applied by Mortgagee to any
amounts owed by Mortgagors to Mortgagee in the Event of Default under this Mortgage or the Promissory
Note. All such deposits shall be applied by Mortgagee, provided no Event of Default has occurred and is
continuing, to the payment of taxes, assessments, insurance premiums, or other similar charges due on the
Mortgaged Property. Following an Event of Default, Mortgagee may apply such deposits to the payment of the
amounts owed by Mortgagors to Mortgagee under the Promissory Note, in whatever order Mortgagee elects in
Mortgagee’s sole discretion. Payments shall be made in the fiscal year designated by Mortgagee, provided
sufficient funds are available and such taxes, assessments, insurance premiums, or other similar charges are not
delinquent. If the sums so deposited are insufficient to pay any such amounts for any period when the same
shall become due and payable, Mortgagors shall on demand deposit such additional funds as may be necessary
to pay such amounts in full. If the sums so deposited exceed the amount required to pay taxes, assessments,
insurance premiums, or other similar charges for any year, the excess shall be credited to a subsequent deposit
for such purposes.

         4.       Insurance. Mortgagors will insure and keep insured as may be required by Mortgagee from
time to time the Mortgaged Property against loss or damage by fire, and/or other casualty, in such form, such
amounts, and in such company or companies as shall be satisfactory to Mortgagee, the loss, if any, to be
payable to Mortgagee as its interest may appear at the time of the loss. Mortgagors will require any contractors
improving the Land to maintain builder’s liability and risk insurance in amounts approved by Mortgagee in its
sole discretion. In addition to other insurance coverage, if the property is located in a government managed
flood area where participation in a Federal Flood Insurance Program is required, Mortgagors agree that upon
receipt of notification from Mortgagee and within the time period established by Mortgagee, Mortgagors will
obtain and maintain flood insurance in such amount as Mortgagee requires on all buildings, improvements, and
fixtures now existing or hereafter erected, placed or maintained on or in the lands described in this Mortgage,
together with all other personal property securing Mortgagors’ Obligations to Mortgagee and maintained in or
on such buildings, improvements and mobile home(s), until the loans, future advances and all other
indebtedness secured by such property and this Mortgage are fully paid. Mortgagee may require Mortgagors to
obtain and maintain such flood insurance at Mortgagee’s sole discretion until the Obligations of Mortgagors
secured by the Mortgaged Property are fully paid. Mortgagors further agree to pay Mortgagee all reasonable
fees and costs Mortgagee incurs in determining whether any of the Mortgaged Property is located in an area
having special flood hazards including determination fees (of initial and subsequent determination as well as
fees for monitoring the flood hazard status of the property during the life of the Promissory Note and this
Mortgage), together with the cost of premiums and fees incurred with purchasing flood insurance for
Mortgagors, if Mortgagors fail to do so within the time period required by Mortgagee. Any such fees,
premiums or costs shall, in Mortgagee’s sole discretion, be due and payable on demand or as otherwise
provided for in the Promissory Note or in this Mortgage. Mortgagors will deliver to Mortgagee the policy or
policies of insurance with mortgagee clause attached thereto satisfactory to Mortgagee, and will promptly pay
when due all premiums for such insurance. If Mortgagors shall fail to pay any insurance premiums or other
costs described in this Section, Mortgagee may require that Mortgagors make monthly deposits with
Mortgagee for such insurance premiums or other costs described in this Section in accordance with Section
3(c) above. If any of the Mortgaged Property shall be destroyed or damaged by fire, windstorm, and/or other
casualty, and provided there is no Event of Default, the amount received in settlement of the loss or damage
may be applied at the option of Mortgagors on such part of Mortgagors’ Obligations secured by this Mortgage
as Mortgagee may in its sole discretion determine. If any building on the Mortgaged Property so insured shall
be destroyed or damaged, the amount received in settlement of the loss or damage, provided there is no Event
of Default, may be applied subject to applicable law and at the option of Mortgagors to the reconstruction or
repair of the buildings so destroyed or damaged; any portion of the proceeds not so used shall be applied on
Mortgagors’ Obligations hereby secured in such manner as Mortgagee, in its sole discretion, may determine.

         5.      Condemnation. Mortgagee shall be entitled to all compensation, awards, damages, claims and
rights of action, together with all proceeds thereof, if all or any part of the Mortgaged Property shall be
damaged or taken through condemnation (which term when used herein shall include any damage or taking by
any government authority or any other authority lawfully authorized to so damage or take, and any transfer by

                                                       4
49515863;5
             Case 3:19-bk-03255-JAF             Doc 36      Filed 11/06/19        Page 26 of 40



private sale in lieu thereof). Mortgagee is hereby authorized, at its option, to commence, appear in and
prosecute, in its own name or in the name(s) of Mortgagor, any action or proceeding relating to any
condemnation, and to settle or compromise any claim in connection therewith. All compensation, awards,
damages, claims, rights of action and proceeds derived from or relating to any such condemnation, and any
other payments or relief and the right thereto, are hereby assigned by Mortgagors to Mortgagee, who, after
deducting therefrom all its expenses including attorneys’ fees, may release any monies so received by it
without affecting the lien of this Mortgage or may apply the same, in such manner as Mortgagee shall
determine, to the reduction of the sums secured hereby. Any balance of such monies then remaining shall be
paid to Mortgagors. Mortgagors agree to execute such further assignments of any compensations, awards,
damages, claims, rights of action and proceeds as Mortgagee may require.

        6.       Care and Use of the Mortgaged Property. Mortgagors shall not cut or remove any material
amount of timber, sever, remove or grant any rights in any oil, gas, minerals, lime rock, phosphate, soil or
other materials or remove or demolish any building or other property forming a part of the Mortgaged Property
without the prior written consent of Mortgagee in Mortgagee’s sole discretion. Mortgagors shall not permit,
commit or suffer any waste, impairment or deterioration of the Mortgaged Property or any part thereof, and
shall keep the same and improvements thereon in good condition and repair. Mortgagors shall notify
Mortgagee in writing within five (5) days of any damage or impairment of the Mortgaged Property.
Mortgagors shall comply with all laws and regulations applicable to the Mortgaged Property, including,
without limitation, all zoning, environmental, land use and toxic or hazardous waste disposal laws. Mortgagors
covenant and warrant that all applicable zoning laws, ordinances and regulations affecting the Mortgaged
Property permit Mortgagors’ current or intended use and occupancy thereof.

          7.       Mortgagee’s Right to Make Certain Payments. In the event Mortgagors fail to complete any
improvements to the Mortgaged Property, pay or discharge the taxes, assessments, levies, liabilities,
obligations (including obligations under any leases) or encumbrances affecting the Mortgaged Property, or fails
to keep the Mortgaged Property insured or to deliver the policies, premiums paid, or fails to repair the
Mortgaged Property as herein agreed, or Mortgagors otherwise default in any covenant herein or in any other
document evidencing or securing the Obligations, upon providing Mortgagors with written notice and a ten
(10) day period to cure the default, Mortgagee may at its option, without waiving or curing any default by
Mortgagors, expend funds to complete such improvements, pay or discharge the taxes, assessments, levies,
liabilities, and to pay off or cure any default under, obligations and encumbrances or any part thereof, procure
and pay for such insurance or make and pay for such repairs and take such action to preserve the value of the
Mortgaged Property and otherwise perform any action required to be performed by Mortgagors. Mortgagee
shall have no obligation on its part to determine the validity or necessity of any payments thereof and any such
payment shall not waive or affect any option, lien, equity or right of Mortgagee under or by virtue of this
Mortgage. The full amount of each and every such payment shall be immediately due and payable and shall
bear interest from the date thereof until paid at the Default Rate, as defined below, and together with such
interest, shall be secured by the lien of this Mortgage. Nothing herein contained shall be construed as requiring
Mortgagee to advance or expend monies for any of the purposes mentioned in this Section. No such payments
shall be deemed to waive or cure any default hereunder.

         8.      Payment of Expenses. Mortgagors shall pay all of the costs, advances, charges and expenses,
including attorneys’ fees, disbursements and cost of abstracts of title, documentary stamp and intangible
personal property taxes (and any penalties or interest with respect thereto) incurred in connection with the
Promissory Note and this Mortgage or the enforcement thereof or paid at any time by Mortgagee due to the
failure on the part of Mortgagors promptly and fully to perform, comply with and abide by each and every
stipulation, agreement, condition and covenant of the Promissory Note and this Mortgage or in the
enforcement of Mortgagee’s rights hereunder. Without limiting the generality of the foregoing, Mortgagee is
specifically authorized to advance funds necessary to complete any construction of improvements on the
Mortgaged Property, upon providing Mortgagors with written notice and a ten (10) day period to cure the
default. Such costs, charges and expenses shall be immediately due and payable, whether or not there be
notice, demand, attempt to collect or suit pending. All such costs, charges and expenses so incurred or paid,


                                                       5
49515863;5
             Case 3:19-bk-03255-JAF             Doc 36       Filed 11/06/19       Page 27 of 40



together with such interest, shall be secured by the lien of this Mortgage and any other instrument securing the
Obligations. No such payments shall be deemed to waive or cure any default hereunder.

          9.       Documentary Stamp Tax and Intangible Tax. Contemporaneously herewith, Mortgagors have
executed and delivered to Mortgagee the Promissory Note. The Promissory Note evidences a debt obligation
owed by Mortgagors to Mortgagee in the original principal amount of $20,000.00. Mortgagors shall pay all
required documentary stamp taxes and intangible personal property taxes due in connection with the
Promissory Note, this Mortgage, and any of the other Transaction Documents. If for any reason whatsoever the
State of Florida should assess additional documentary stamp taxes, intangible taxes, penalties, interest, or other
charges with respect to such existing indebtedness evidenced by the Promissory Note, or with respect to any
documentary stamp or intangible tax due in connection with this Mortgage or any of the Transaction
Documents, Mortgagors covenant and agree with Mortgagee that upon the demand of Mortgagee, Mortgagors
shall immediately pay all such additional documentary stamp taxes, intangible taxes, penalties, interest, or
other charges. Mortgagors’ covenants in the preceding sentence shall survive any termination, release, or
satisfaction of this Mortgage and will be secured by the lien of this Mortgage.

         10.     No Transfer or Further Encumbrance. Mortgagors shall not sell, convey, transfer or further
encumber any interest in or any part of the Mortgaged Property without the prior written consent of
Mortgagee, and any such sale, conveyance, transfer or encumbrance made without Mortgagee’s prior written
consent may, at Mortgagee’s option, be declared null and void by Mortgagee. If any person should, without the
prior written consent of Mortgagee, which consent may be given or withheld in Mortgagee’s sole and absolute
discretion, obtain an interest in all or any part of the Mortgaged Property pursuant to the execution or
enforcement of any lien, security interest or other right, whether superior, equal or subordinate to this
Mortgage or the lien hereof, such event shall be deemed to be a transfer by Mortgagors and a default
hereunder.

          11.      After-Acquired Property. The lien of this Mortgage will automatically attach, without further
act, to all after acquired property of the same kind as the Mortgaged Property located in or on, or attached to,
or used or intended to be used in connection with or in the operation of the Mortgaged Property.

         12.       Additional Documents; Further Assurances. At any time and from time to time, upon
Mortgagee’s request, Mortgagors shall make, execute and deliver or cause to be made, executed and delivered
to Mortgagee and, where appropriate, shall cause to be recorded or filed and from time to time thereafter to be
re-recorded or re-filed at such time and in such offices and places as shall be deemed desirable by Mortgagee
any and all such further deeds, conveyances, mortgages, security agreements, financing statements,
assignments of leases, certifications, affidavits, instruments, or other documents as Mortgagee may consider
necessary or desirable in order to better assure, mortgage, pledge, assign and confirm unto Mortgagee all and
singular the Mortgaged Property and the title thereto, and/or to effectuate, complete, enlarge or perfect, or to
continue and preserve the Obligations of Mortgagors under the Promissory Note and this Mortgage, and the
lien of this Mortgage as a lien upon all of the Mortgaged Property, whether now owned or hereafter acquired
by Mortgagors. Upon any failure by Mortgagors to do so, Mortgagee may make, execute, record, file, re-
record, or re-file any and all such mortgages, instruments, certificates and documents for and in the name(s) of
Mortgagors, and Mortgagors hereby irrevocably appoint Mortgagee as agent and attorney-in-fact of
Mortgagors to do so.

         13.     Reappraisals. Notwithstanding any term or provision hereof to the contrary, if at any time and
for any reason Mortgagee in its sole discretion determines that the value of the Mortgaged Property may have
declined or be less than Mortgagee previously anticipated, within sixty (60) days from Mortgagee’s written
request to Mortgagors therefor, Mortgagors shall provide to Mortgagee, at Mortgagors’ sole cost and expense
(or reimburse Mortgagee for Mortgagee’s costs and expenses of obtaining), a current appraisal of the
Mortgaged Property to be ordered by Mortgagee from an appraiser designated by Mortgagee and in form and
content as required by Mortgagee. Notwithstanding the foregoing, for so long as no Event of Default has
occurred hereunder, Mortgagee shall not be permitted to require appraisals hereunder more frequently than
annually unless required more frequently by any applicable laws, regulations, or requirements. Any such costs


                                                        6
49515863;5
             Case 3:19-bk-03255-JAF             Doc 36      Filed 11/06/19        Page 28 of 40



or expenses incurred or paid in connection with this Section shall be immediately due and payable by
Mortgagors, whether or not there be notice, demand, attempt to collect or suit pending, and such amount due
shall bear interest from the date incurred until the date paid by Mortgagors at the Default Rate. All such costs
or expenses incurred or paid by Mortgagee, together with such interest, shall be secured by the lien of this
Mortgage. Mortgagors shall cooperate fully with any such appraiser and provide all such documents and
information as such appraiser may request in connection with such appraiser’s performance and preparation of
such appraisal. Mortgagors’ failure to promptly and fully comply with Mortgagee’s requirements under this
Section shall, without further notice, constitute an Event of Default under this Mortgage.

          14.     Warranties and Representations of Mortgagor. As material inducements to Mortgagee to enter
into the transactions contemplated hereby, Mortgagors hereby warrant and represent to Mortgagee as follows:

                 (a)     Validity of Transaction Documents. That the Transaction Documents are in all
respects legal, valid and binding according to their terms and grant to Mortgagee a direct, valid and
enforceable lien and security interest in the Mortgaged Property.

                 (b)      Conflicting Transactions of Mortgagors. That the consummation of the transactions
hereby contemplated and the performance of Mortgagors’ Obligations under and by virtue of the Transaction
Documents will not result, to the best of Mortgagors’ knowledge, in any breach of, or constitute a default under
any mortgage, security deed, deed of trust, lease, bank loan or credit agreement, corporate charter or bylaws, as
applicable, or other instrument to which Mortgagors are a party or by which Mortgagors may be bound or
affected.

                  (c)      Pending Litigation. That there are no actions, suits or proceedings pending or, to the
knowledge of Mortgagors, threatened against or affecting Mortgagors which affect any of the Mortgaged
Property, or involving the validity or enforceability of any of the Transaction Documents or the priority of the
lien thereof, at law or in equity, or before or by any governmental authority, except actions, suits and
proceedings which are fully covered by insurance and which, if adversely determined, would not substantially
impair Mortgagors’ ability to perform each and every one of its respective obligations under and by virtue of
the Transaction Documents; and that to Mortgagors’ knowledge, Mortgagors are not in default with respect to
any order, writ, injunction, decree or demand of any court or any governmental authority.

                   (d)     Violations of Governmental Law, Ordinances or Regulations. That Mortgagors have
no knowledge of any violation or notice of violations of any federal or state law or municipal ordinance or
order or requirement of, or agreement with, the county or city or any municipal department or other
governmental authority having jurisdiction affecting the Mortgaged Property, which violations in any way
relate to or affect the Mortgaged Property.

                  (e)      Condition of Mortgaged Property. That the Mortgaged Property is not now damaged
or impaired as a result of any fire, explosion, accident, flood or other casualty.

                   (f)     Accuracy of Information. That Mortgagee’s commitment to enter into the
transactions contemplated hereby is based on the accuracy of Mortgagors’ representations and statements.
None of the Transaction Documents furnished to Mortgagee contains any untrue statement of a material fact or
omits to state a fact material to Mortgagee’s decision to enter into the transactions contemplated hereby.

                 (g)      Continuation and Investigation. That the warranties and representations contained
herein shall be and remain true and correct so long as any of Mortgagors’ or any guarantor’s obligations
hereunder have not been satisfied, or so long as part of the Promissory Note shall remain outstanding. All
representations, warranties, covenants and agreements made herein or in any certificate or other document
delivered to Mortgagee by or on behalf of Mortgagors pursuant to or in connection with any of the Transaction
Documents shall be deemed to have been relied upon by Mortgagee notwithstanding any investigation
heretofore or hereafter made by Mortgagee or on its behalf.



                                                       7
49515863;5
               Case 3:19-bk-03255-JAF            Doc 36      Filed 11/06/19        Page 29 of 40



         15.      Environmental Condition of Property.

                  (a)     Mortgagors hereby warrant and represent to Mortgagee after thorough investigation
that:

                             (i)  the Mortgaged Property is now and at all times hereafter will continue to be
         in full compliance with all federal, state and local environmental laws and regulations, including but
         not limited to, the Comprehensive Environmental Response, Compensation and Liability Act of 1980
         (CERCLA), Public Law No. 96-510, 94 Stat. 2767, and the Superfund Amendments and
         Reauthorization Act of 1986 (SARA), Public Law No. 99-499, 100 Stat. 1613; and

                             (ii)  (A) as of the date hereof there are no hazardous materials, substances,
         wastes or other environmentally regulated substances (including without limitation, any materials
         containing asbestos) located on, in or under the Mortgaged Property or used in connection therewith,
         or (B) Mortgagors have fully disclosed to Mortgagee in writing the existence, extent and nature of any
         such hazardous material, substance, waste or other environmentally regulated substance, currently
         present or which Mortgagors are legally authorized and empowered to maintain on, in or under the
         Mortgaged Property or use in connection therewith, Mortgagors have obtained and will maintain all
         licenses, permits and approvals required with respect thereto, and is and will remain in full compliance
         with all of the terms, conditions and requirements of such licenses, permits and approvals. Mortgagors
         further warrant and represent that they will promptly notify Mortgagee of any change in the
         environmental condition of the Mortgaged Property or in the nature or extent of any hazardous
         materials, substances or wastes maintained on, in or under the Mortgaged Property or used in
         connection therewith, and will transmit to Mortgagee copies of any citations, orders, notices or other
         material governmental or other communication received with respect to any other hazardous materials,
         substances, waste or other environmentally regulated substance affecting the Mortgaged Property.

                   (b)      Mortgagors hereby indemnify and hold harmless Mortgagee from and against any
and all damages, penalties, fines, claims, suits, liabilities, costs, judgments and expenses (including attorneys’,
consultants’ or experts’ fees) of every kind and nature incurred, suffered by or asserted against Mortgagee as a
direct or indirect result of:

                           (i)    any warranty or representation made by Mortgagors in this Section being or
         becoming false or untrue in any material respect, or

                           (ii)    any requirement under the law, regulation or ordinance, local, state or
         federal, regarding the removal or elimination of any hazardous materials, substances, waste or other
         environmentally regulated substances.

          Mortgagors’ obligations hereunder shall not be limited to any extent by the term of the Promissory
Note and shall survive any defeasance or repayment of the Obligations or any satisfaction of this Mortgage,
and, as to any act or occurrence prior to payment in full and satisfaction of said Promissory Note which gives
rise to liability hereunder, shall continue, survive and remain in full force and effect notwithstanding
foreclosure of this Mortgage, where Mortgagee is the purchaser at the foreclosure sale, or delivery of a deed in
lieu of foreclosure to Mortgagee.

         16.     Events of Default. Mortgagors shall be in default under this Mortgage upon the occurrence of
any of the following events or conditions, each a “Default” or an “Event of Default”:

                (a)    If Mortgagors default in the payment of any principal, interest or other amount under
the Promissory Note when the same shall become due, if such default is not cured within any applicable cure
period.




                                                        8
49515863;5
               Case 3:19-bk-03255-JAF            Doc 36      Filed 11/06/19        Page 30 of 40



               (b)     If Mortgagors default under this Mortgage or the Promissory Note, or any other
document executed and delivered by either Mortgagor to Mortgagee in connection with this Mortgage or the
Promissory Note.

                  (c)     Failure by Mortgagors to duly keep, perform and observe any other covenant,
condition or agreement in this Mortgage for a period of thirty (30) days after Mortgagee gives written notice
specifying the failure, provided however, no notice or cure period will be given for covenants which are not
subject to cure. In the event Mortgagors commence the cure of a violation under this Subsection within such
thirty (30) day period, and such violation is not reasonably capable of being cured within such thirty (30) day
period, then no Event of Default shall be deemed to have occurred if Mortgagors are diligently pursuing such
cure and complete the cure within sixty (60) days after such notice.

                    (d)     If Mortgagors or any guarantor or endorser of the Promissory Note: (i) files a
voluntary petition in bankruptcy, or (ii) is adjudicated as bankrupt or insolvent, or (iii) files any petition or
answer seeking or acquiescing in any reorganization, management, composition, readjustment, liquidation,
dissolution or similar relief for itself under any law relating to bankruptcy, insolvency or other relief for
debtors, or (iv) seeks, consents to or acquiesces in the appointment of any trustee, receiver, master or liquidator
of itself or of all or any part of the Mortgaged Property, or (v) makes any general assignment for the benefit of
creditors, or (vi) makes any admission in writing of its inability to pay its debts generally as they become due.

                  (e)     If: (i) a court of competent jurisdiction enters an order, judgment or decree approving
a petition filed against Mortgagors seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief, under any present or future federal, state, or other statute, law or
regulation relating to bankruptcy, insolvency or other relief for debtors, which order, judgment or decree
remains un-vacated and un-stayed for an aggregate of sixty (60) days whether or not consecutive from the date
of entry thereof; or (ii) any trustee, receiver or liquidator of Mortgagors or of any part of the Mortgaged
Property is appointed without the prior written consent of Mortgagee, which appointment shall remain un-
vacated and un-stayed for an aggregate of sixty (60) days whether or not consecutive.

                (f)     Sale, encumbrance, or transfer of any interest by lease, sale, or otherwise of any of
the Mortgaged Property, or the making of any levy, seizure, or attachment thereof or thereon, or failing to
replace promptly any of the Mortgaged Property that is lost due to theft, damage, destruction, or any other
reason.

                 (g)     Any breach of any warranty or material untruth of any representation of Mortgagors
contained in the Promissory Note, this Mortgage, any other Transaction Documents, or any other instrument
evidencing or securing the Settlement Payment.

        17.     Acceleration. If an Event of Default shall have occurred, Mortgagee may declare all amounts
due under the Promissory Note and any interest accrued thereon, and all other sums secured hereby, to be due
and payable immediately. Upon such declaration all principal and interest and other sums shall immediately be
due and payable without demand or notice, which such notice is expressly waived by Mortgagors.

         18.      Remedies After Default.

                  (a)    If an Event of Default shall have occurred, Mortgagee may exercise any or all of the
following rights, remedies and recourses:

                            (i)   Mortgagee may institute a proceeding, judicial or otherwise, for the
         complete foreclosure of this Mortgage to the fullest extent permitted by law; or institute a proceeding
         or proceedings, judicial or otherwise, for the partial foreclosure of this Mortgage, as permitted by
         applicable law for the portion of the Obligations then due and payable, with this Mortgage then
         continuing unimpaired and without loss of priority so as to secure the balance of the Obligations.
         Mortgagee shall have the continuing option to enforce payment of all sums secured by this Mortgage
         by an action at law or by a suit in equity to foreclose this Mortgage, either or both, concurrently or

                                                        9
49515863;5
             Case 3:19-bk-03255-JAF              Doc 36       Filed 11/06/19        Page 31 of 40



         otherwise, and one action or suit shall not abate or be a bar to or waiver of Mortgagee’s right to
         institute or maintain the other. In case of a foreclosure sale of all or any part of the Mortgaged
         Property and of the application of the proceeds of sale to the payment of the sums secured hereby,
         Mortgagee shall be entitled to enforce payment from Mortgagors of all amounts then remaining due
         and unpaid and to recover judgment against Mortgagors for any portion thereof remaining unpaid,
         with interest at the Default Rate.

                            (ii)    Mortgagee may collect Rents and profits from the Mortgaged Property and
         apply the monies so received by Mortgagee in such priority as Mortgagee may determine to (A) the
         payment of the Obligations; (B) the deposits due for taxes and assessments and insurance premiums;
         (C) the cost of insurance, taxes, assessments and other proper charges upon the Mortgaged Property or
         any part thereof; and (D) the compensation, expenses and disbursements of the agents, attorneys and
         other representatives of Mortgagee.

                         (iii)  Mortgagee may pursue any other remedy available to it hereunder, under the
         Transaction Documents, at law, or in equity, including, but not limited to taking possession of the
         Mortgaged Property without notice or hearing to Mortgagee, to the extent permitted by applicable law.

                            (iv)     Mortgagee shall have the power and authority to institute and maintain any
         suits and proceedings and make such payments and take such actions as Mortgagee may deem
         advisable: (A) to prevent any impairment of the Mortgaged Property by any acts which may be
         unlawful or any violation of this Mortgage; (B) to preserve or protect its interest in the Mortgaged
         Property by any acts which may be unlawful or any violation of this Mortgage; (C) to preserve or
         protect its interest in the Mortgaged Property; and (D) to restrain the enforcement of or compliance
         with any legislation or other governmental enactment rule or order that may be unconstitutional or
         otherwise invalid, if the enforcement of or compliance with such enactment, rule or order might
         impair the security hereunder or be prejudicial to Mortgagee’s interest in the Mortgaged Property.

                  (b)       Prior to, upon or at any time after, commencement of foreclosure of the lien, security
title and security interest provided for herein or any legal proceedings pursuant hereto, Mortgagee may make
application to a court of competent jurisdiction for appointment of a receiver of the Mortgaged Property, and
Mortgagors agree to consent to the same.

                  (c)      Mortgagee shall have all rights, remedies and recourses granted in this Mortgage, in
any other applicable Transaction Documents, and available at law or equity (including specifically those
granted by the Uniform Commercial Code in effect and applicable to the Mortgaged Property) including,
without limitation, the right to judicially or non-judicially foreclose, to bring a strict foreclosure action, or to
bring an action in any court of competent jurisdiction to foreclose this instrument as a realty mortgage if
permitted by applicable law, and, except as limited by applicable law, the same (i) shall be cumulative and
concurrent; (ii) may be pursued separately, successively or concurrently against Mortgagors or against all or
any portion of the Mortgaged Property, in the sole discretion of Mortgagee; (iii) may be exercised as often as
occasion therefor shall arise, it being agreed by Mortgagors that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other right, remedy or recourse; and (iv)
are intended to be, and shall be nonexclusive.

                  (d)     Mortgagee shall be entitled to receive all costs and expenses of the sale or
repossession of the Mortgaged Property including any receiver’s fee or commission, if any, title and
abstracting charges, attorneys’ fees and auctioneer’s fees, and all other costs and expenses incurred in
exercising its remedies hereunder, whether incurred at pretrial, trial, on appeal, at sale, or in bankruptcy or in
any administrative or collection proceeding.

                (e)     If an Event of Default shall occur, Mortgagors will use their best efforts to cooperate
with Mortgagee and promptly do all things reasonably required of it toward obtaining all necessary authority
and permission from any governmental authority or otherwise to accomplish any disposition, abandonment or


                                                        10
49515863;5
             Case 3:19-bk-03255-JAF             Doc 36      Filed 11/06/19        Page 32 of 40



change in use of the Mortgaged Property (or any portion thereof) as Mortgagee may request in connection with
the exercise of its rights and powers hereunder and under this Mortgage, the Promissory Note, or any other
applicable Transaction Documents. Without limiting the generality of the foregoing, following an Event of
Default and reasonable advance notice to Mortgagors, Mortgagors agree to relocate operations located on the
Mortgaged Property to a location off of the Mortgaged Property or to a specific location on the Mortgaged
Property as directed by Mortgagee to accommodate the disposition, abandonment, change in use or foreclosure
by Mortgagee of any portion thereof, provided that such relocation does not materially violate any legal
requirement applicable to Mortgagors or the Mortgaged Property.

        19.      No Waiver. No delay or omission of Mortgagee or of any holder of this Mortgage to exercise
any right, power or remedy accruing upon any Event of Default shall exhaust or impair any such right, power
or remedy or be construed as a waiver of any such Event of Default or constitute acquiescence therein.

         20.      Non-Exclusive Remedies. No right, power or remedy conferred upon or reserved to
Mortgagee by this Mortgage or by any of the other Transaction Documents is exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be cumulative and concurrent and
shall be in addition to any other right, power or remedy given hereunder, or now or hereafter existing at law, in
equity or by statute.

        21.      Application of Payments. Any partial payment made by Mortgagors or any payment made by
Mortgagors after the occurrence of an Event of Default may be applied against Mortgagors’ Obligations hereby
secured in such manner as Mortgagee, in its sole discretion, may determine.

         22.      Successors and Assigns Bound. Whenever one of the parties hereto is named or referred to
herein, the heirs, personal representatives, successors and assigns of such party shall be included and all
covenants and agreements contained in this Mortgage, by or on behalf of Mortgagors or Mortgagee, shall bind
and inure to the benefit of their respective heirs, personal representatives, successors and assigns.

         23.      Invalid or Unenforceable. In the event that any of the covenants, agreements, terms or
provisions contained in this Mortgage or the Promissory Note shall be invalid, illegal or unenforceable in any
respect, the validity of the remaining covenants, agreements, terms or provisions contained herein and in the
Promissory Note shall be in no way affected, prejudiced or disturbed thereby.

         24.      Future Advances. This Mortgage is given to secure not only existing Obligations, but also
such future advances, whether such advances are obligatory or are to be made at the option of Mortgagee, or
otherwise, as are made to Mortgagors within twenty (20) years from the date hereof, to the same extent as if
such future advances were made on the date of the execution of this Mortgage. The total amount of
indebtedness that may be so secured may decrease or increase from time to time, but the total unpaid balance
so secured at one time shall not exceed two (2) times the face amount of the Promissory Note, plus interest
thereon, and any disbursements made for the payment of taxes, levies or insurance on the Mortgaged Property,
with interest on such disbursements at the Default Rate as hereinafter defined. Each such additional loan shall
be evidenced by a note or other evidence of indebtedness and shall be automatically secured by this Mortgage
without the necessity of the note or other evidence of indebtedness identifying such additional loan as part of
the indebtedness secured by this Mortgage. Nothing herein contained shall imply any obligation on the part of
Mortgagee to make any such additional loan(s).

       25.      Obligation of Mortgagors. Mortgagors shall pay the cost of releasing or satisfying this
Mortgage of record.

         26.    Default Rate. The “Default Rate” shall be the default rate as set forth in the Promissory Note.
However, at no time shall any interest or charges in the nature of interest be taken, exacted, received or
collected which would exceed the maximum rate permitted by law.

        27.      Facilities For Handicapped. All improvements now or hereafter included in the Mortgaged
Property shall comply with all legal requirements regarding access and facilities for handicapped or disabled

                                                       11
49515863;5
             Case 3:19-bk-03255-JAF              Doc 36       Filed 11/06/19         Page 33 of 40



persons, including, without limitation, and to the extent applicable, the following: (a) Part V of the Florida
Building Construction Standards Act entitled “Accessibility by Handicapped Persons”, Chapter 553, Florida
Statutes; (b) the Federal Architectural Barriers Act of 1988 (42 U.S.C. Section 4151, et. seq.); (c) The Fair
Housing Amendment Act of 1988 (42 U.S.C. Section 3601, et. seq.); (d) The Americans With Disabilities Act
of 1990 (42 U.S.C. Section 12101 et. seq.); and (e) The Rehabilitation Act of 1973 (29 U.S.C. Section 794).

         28.      Indemnification. Mortgagors will protect, indemnify and save harmless Mortgagee, its
officers, directors, agents, and employees, from and against any and all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including without limitation, reasonable attorneys’
fees and expenses) imposed upon, incurred by or asserted against Mortgagee or any of such persons by reason
of (a) ownership of any interest in the Mortgaged Property or any part thereof; (b) any accident, injury to or
death of person or loss of or damage to property occurring on or about the Mortgaged Property or any part
thereof or the adjoining sidewalks, curbs, vaults and vault space, if any, streets or ways; (c) any use, disuse or
condition of the Mortgaged Property or any part thereof, or the adjoining sidewalks, curbs, vaults and vault
space, if any, or any streets or ways; (d) any failure on the part of Mortgagors to perform or comply with any
of the terms hereof or any inaccuracy in any representation or warranty made by Mortgagors herein; (e) any
necessity to defend any of the right, title or interest conveyed by this Mortgage; (f) the performance of any
labor or services or the furnishing of any materials or other property in respect to the Mortgaged Property or
any part thereof; or (g) any subsidence or erosion of any part of the surface of the Mortgaged Property,
including any shoreline or any bank of any river, stream, creek, lake, ocean or other water source. If any
action, suit or proceeding is brought against Mortgagee, or any of its officers, directors, agents or employees,
for any reason, Mortgagors, upon the request of such party, will, at Mortgagors’ expense, cause such action,
suit or proceeding to be resisted and defended by counsel satisfactory to Mortgagee or such person. Any
amounts payable to an indemnified party under this Section which are not paid within ten (10) days after
written demand therefor shall bear interest at the Default Rate (as defined above) from the date of such
demand, and such amounts, together with such interest, shall be indebtedness secured by this Mortgage. The
obligations of Mortgagors under this Section shall survive any defeasance of this Mortgage or repayment of
the Obligations or any satisfaction of this Mortgage.

         29.      Notices. All notices, requests, consents, claims, demands, waivers and other communications
hereunder (each, a “Notice”) shall be in writing and addressed to the parties at the addresses set forth below (or
to such other address that may be designated by the receiving party from time to time in accordance with this
Section). Any party may update its notice address herein upon providing five (5) days prior written notice to
the other parties hereto. All Notices shall be delivered by one of the following methods: (a) personal delivery,
(b) nationally recognized overnight courier (with all fees pre-paid), (c) certified United States Mail, return
receipt requested, (d) facsimile (with confirmation of transmission), or (e) e-mail transmission (with any
applicable files attached thereto in PDF file format, unless another file format is necessary or required). Notice
shall be deemed given on the first to occur of the following: (i) the date it is hand delivered, (ii) the next
Business Day after it is picked up by the overnight courier, (iii) the third (3rd) Business Day after it is deposited
in the United States mail as provided above, (iv) on the date it is sent by facsimile transmission (with
confirmation of transmission), or (v) the date sent by e-mail transmission (provided the sender of the email
receives no notification of failed delivery).

         Addresses for notices are as follows:

                 If to Mortgagee:           Aaron R. Cohen, Chapter 7 Trustee
                                            P.O. Box 4218
                                            Jacksonville, Florida 32201-4218
                                            E-mail: acohen60@bellsouth.net




                                                         12
49515863;5
             Case 3:19-bk-03255-JAF             Doc 36      Filed 11/06/19        Page 34 of 40



                 with a copy to:           Akerman LLP
                                           Attn: Jacob Brown
                                           50 North Laura Street, Suite 3100
                                           Jacksonville, Florida 32202
                                           Fax: (904) 798-3730
                                           E-mail: jacob.brown@akerman.com

                 If to Mortgagors:         Joan B. Silverman and Robert Silverman
                                           7000 SE 123rd Place
                                           Belleview, FL 34420
                                           E-mail: [                              ]

                 with a copy to:           Peter C. Blinn, P.A.
                                           Attn: Peter C. Blinn
                                           1800 SE 17th Street, Building 400
                                           Ocala, FL 34471
                                           E-mail: bkinfo@peterblinn.com

         30.     Waivers by Mortgagors. To the fullest extent permitted by applicable law, Mortgagors hereby
irrevocably and unconditionally WAIVE and RELEASE (a) all benefits that might accrue to Mortgagors by
virtue of any present or future law exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any appraisement, valuation, homestead exemption, stay of execution, exemption
from civil process, redemption or extension of time for payment; (b) except as otherwise provided in this
Mortgage, the Promissory Note, and any other applicable Transaction Documents, all notices of any demand,
presentment, Event of Default, intent to accelerate or acceleration or the election by Mortgagee, as applicable,
to exercise or the actual exercise of any right, remedy or recourse provided for under this Mortgage, the
Promissory Note, or any other applicable Transaction Documents; (c) any right to a marshalling of assets or a
sale in inverse order of alienation; (d) any restrictions or conditions upon the exercise by Mortgagee of the
remedies set forth herein; and (e) rights of redemption.

      31.   WAIVER OF JURY TRIAL. NO PARTY TO THIS MORTGAGE OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR LEGAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS MORTGAGE, ANY RELATED AGREEMENT OR INSTRUMENT,
ANY OTHER COLLATERAL FOR THE INDEBTEDNESS SECURED HEREBY OR THE DEALINGS OR
THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES HERETO OR THERETO, OR ANY OF
THEM. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL
HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS
NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY NEGOTIATED BY
THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO
PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE
PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

         32.      Authority. The individual or individuals executing this Mortgage hereby represent and
warrant that they are empowered and duly authorized to so execute this Mortgage on behalf of the party or
parties they represent.

        33.       Rules of Construction. (a) When appropriate based on the identity of the parties or other
circumstances, the masculine gender includes the feminine or neuter or both, and the singular number includes
the plural; (b) the term “Mortgaged Property” means all and any part of or interest in the Mortgaged
Property; (c) all Section headings herein are for convenience of reference only, are not a part of this Mortgage,
and shall be disregarded in the interpretation of any portion of this Mortgage; (d) as more than one person has
executed this Mortgage as “Mortgagor,” the obligations of both such Mortgagors hereunder shall be joint and



                                                       13
49515863;5
             Case 3:19-bk-03255-JAF       Doc 36     Filed 11/06/19     Page 35 of 40



several, and defined terms “Mortgagor” and “Mortgagors” shall be construed to include either or both
Mortgagors.

                                      {Signature page follows}




                                                14
49515863;5
              Case 3:19-bk-03255-JAF           Doc 36      Filed 11/06/19      Page 36 of 40



        IN WITNESS WHEREOF, the undersigned have executed this Mortgage effective as of the Effective
Date written above.

Signed, Sealed, and Delivered
In the Presence of:                                MORTGAGORS:
WITNESS 1:

                                                   ______________________________________
Print Name:                                        JOAN SILVERMAN, a married woman

WITNESS 2:


Print Name:

WITNESS 1:
                                                   ______________________________________
                                                   ROBERT SILVERMAN, a married man
Print Name:

WITNESS 2:


Print Name:

STATE OF FLORIDA                )
                                )
COUNTY OF                       )

        The foregoing instrument was executed, acknowledged and delivered before me this _____ day of
__________, 2019, by JOAN SILVERMAN, a married woman, who is [__] personally known to me or [__] has
produced ______________________________________________ as identification.


         [NOTARIAL SEAL]                          Print Name:
                                                  Notary Public, State and County Aforesaid
                                                  Commission #:
                                                  My Commission Expires:

STATE OF FLORIDA                )
                                )
COUNTY OF                       )

        The foregoing instrument was executed, acknowledged and delivered before me this _____ day of
__________, 2019, by ROBERT SILVERMAN, a married man, who is [__] personally known to me or [__] has
produced ______________________________________________ as identification.


         [NOTARIAL SEAL]                          Print Name:
                                                  Notary Public, State and County Aforesaid
                                                  Commission #:
                                                  My Commission Expires:




                                    Mortgagors’ Signature Page to Mortgage
49515863;5
             Case 3:19-bk-03255-JAF   Doc 36    Filed 11/06/19   Page 37 of 40



                                       Exhibit A

                                        The Land




                                          A-1
49515863;5
Case 3:19-bk-03255-JAF   Doc 36   Filed 11/06/19   Page 38 of 40




             Exhibit D
             Case 3:19-bk-03255-JAF        Doc 36     Filed 11/06/19     Page 39 of 40




Record and Return to:
Jacob A. Brown, Esq.
Akerman LLP
50 N. Laura St., Suite 3100
Jacksonville, FL 32202




                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

In re:

JOAN B. SILVERMAN,                                        Case No.: 3:10-bk-10718-JAF

            Debtor.                                       Chapter 7
______________________________________/

             RELEASE OF TRUSTEE'S NOTICE OF INTEREST IN PROPERTY

         Aaron R. Cohen, Chapter 7 Trustee, in his capacity as trustee for the bankruptcy estate of

Joan B. Silverman, hereby releases the Trustee's Notice of Interest in Property recorded on

August 20, 2019, in the Public Records of Marion County, Florida, commencing at Official

Records Book 7026, Pages 0826-0829, with respect to the real property more particularly

described as follows:




also known as 7000 SE 123rd Place, Belleview, Florida 34420 (the "Property").

         The Trustee's Notice of Interest in Property related to the above-described property shall

hereby be of no further force or effect.




50597081;1
             Case 3:19-bk-03255-JAF        Doc 36   Filed 11/06/19   Page 40 of 40



Dated: ____________, 2019                    AKERMAN LLP


                                             By:
    Sworn to and subscribed before me
    by Jacob A. Brown, who is personally        Jacob A. Brown
    known to me and who did take an oath        Florida Bar No.: 0170038
    this _____ day of _______, 2019.            Email: jacob.brown@akerman.com
                                                50 North Laura Street, Suite 3100
                                                Jacksonville, Florida 32202
    _________________________________
    Notary Public                               Telephone: (904) 798-3700
    State of Florida at Large                   Facsimile: (904) 798-3730
    My Commission Expires: ___________
    My Commission Number:___________         Attorneys for Aaron R. Cohen, Chapter 7 Trustee


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was furnished by U.S. mail, postage
prepaid and properly addressed, this _____ day of _________, 2019, to:

Joan B. Silverman                                   Aaron R. Cohen, Chapter 7 Trustee
7000 SE 123rd Place                                 P.O. Box 4218
Belleview, FL 34420                                 Jacksonville, FL 32201-4218

Bryan K. Mickler, Esq.                              Charles R. Sterbach
Mickler & Mickler                                   Scott E. Bomkamp
5452 Arlington Expressway                           United States Trustee
Jacksonville, FL 32211                              400 W. Washington Street, Suite 1100
                                                    Orlando, FL 32801

Douglas W. Neway, Chapter 13 Trustee                Robert Silverman
Post Office Box 4308                                7000 SE 123rd Place
Jacksonville, FL 32201                              Belleview, FL 34420




                                                    Attorney




                                               2
50597081;1
